      Case 4:20-cv-04129-HSG Document 42 Filed 01/04/21 Page 1 of 2



 1
 2

 3
 4

 5                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 6                              OAKLAND DIVISION
 7
     ROGER BROWN, on behalf of his
 8   beneficiary daughter,
                                          Case No. Case No. 4:20-cv-04129-HSG
 9                     Plaintiff,
                                          Judge: Hon. Haywood S. Gilliam, Jr.
10         v.
                                          ORDER GRANTING JOINT
11   UNITED BEHAVIORAL HEALTH and         STIPULATION TO EXTEND
     UNITEDHEALTHCARE INSURANCE           BRIEFING SCHEDULE
12   COMPANY,
                                          Complaint filed: June 22, 2020
13               Defendants.

14

15

16
17
18

19
20

21

22

23

24

25
26
27

28
                                                      ORDER GRANTING STIPULATION TO EXTEND
                                                                         BRIEFING SCHEDULE
                                                                  CASE NO. 4:20-CV-04129-HSG
       Case 4:20-cv-04129-HSG Document 42 Filed 01/04/21 Page 2 of 2



 1          Pursuant to the parties’ joint stipulation, IT IS HEREBY ORDERED that the deadlines in

 2   this action will be extended as follows:
 3                        EVENT                                         DATE

 4    Motions for Summary Judgment or for
                                                                  February 18, 2021
      Findings and Conclusions
 5
      Oppositions to Motions                                       March 11, 2021
 6
      Replies in Support of Motions                                March 25, 2021
 7
 8    Hearing on Motions                                        April 8, 2021 at 2 p.m.

 9

10
11    Dated: 1/4/2021

12

13                                                 ____________________________________
14                                                 Honorable Haywood S. Gilliam, Jr.
                                                   United States District Judge
15

16
17
18

19
20

21

22

23

24

25
26
27

28
                                                                 ORDER GRANTING STIPULATION TO EXTEND
                                                  -2-                               BRIEFING SCHEDULE
                                                                             CASE NO. 4:20-CV-04129-HSG
